Norval, J.
This petition in error must be dismissed, for the reason the same is predicated upon a transcript which is not properly authenticated by the clerk of the trial court. The certificate of that officer appended to the transcript merely authenticates the pleadings included therein, as being true copies of the originals filed in the case. The proceedings in the court below and the judgment sought to be reviewed are in no manner mentioned in said certificate or otherwise authenticated. Section 586 of '’the Code of Civil Procedure requires the plaintiff in error to file with his petition “a transcript of the proceedings containing the final judgment or order sought to be reversed, vacated, or modified.” This transcript must be properly authenticated else the appellate court will not acquire jurisdiction of the cause. (McDonald v. Penniston, 1 Neb., 324; Moore v. Waterman, 40 Neb., 498; McDonald v. Grabow, 46 Neb., 406; Otis v. Butters, 46 Neb., 492; Einspahr v. Exchange Nat. Bank, 49 Neb., 557.) The petition in error is
Dismissed.